Mollison, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in the attached schedule “A” for decision upon a stipulation upon the basis of -which I find that export value, as defined in section 402(d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise involved, and that such value, in each instance, is the unit appraised price, plus packing, as invoiced, less 5 per centum agent’s commission, as invoiced.
Judgment will issue accordingly.